Filed 10/22/21 P. v. Solorio CA4/2
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS

   California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not
 certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been
                     certified for publication or ordered published for purposes of rule 8.1115.




       IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                             FOURTH APPELLATE DISTRICT

                                            DIVISION TWO



  THE PEOPLE,

           Plaintiff and Respondent,                                E076997

  v.                                                                (Super.Ct.No. FWV19002932)

  MICHAEL ALEXIS SOLORIO,                                           OPINION

           Defendant and Appellant.


         APPEAL from the Superior Court of San Bernardino County. Michael R.

Libutti, Judge. Affirmed.

         Robert L. Hernandez, under appointment by the Court of Appeal, for

Defendant and Appellant.

         No appearance by Plaintiff and Respondent.

         Pursuant to a plea bargain, defendant and appellant Michael Alexis Solorio

pled no contest to two felony counts. He admitted a violation of California Penal

Code section 288, subdivision (a), lewd or lascivious acts with a child, and he

admitted a violation of California Penal Code section 288.5, subdivision (a),

                                                        1
continuous sexual abuse of a child.. The parties agreed to a particular length of

prison time (22 years), and they agreed to some other sentencing matters.

       At his plea hearing, Solorio confirmed that he understood the agreement

and its particular terms, then he entered his pleas. The trial court found that

Solorio had entered his pleas freely, voluntarily, knowingly, and intelligently. The

parties stipulated that the police reports provided a factual basis for the pleas, and

the trial court found one. Our appellate record contains a probation report that

contains facts that would provide a factual basis, where the victims were daughters

of Solorio’s friend.

       At sentencing, the trial court imposed the agreed amount of prison time.

Solorio received credit for time served. The People dismissed ten other charges

pursuant to the parties’ agreement.

       Appointed counsel filed an opening brief raising no issues. (See People v.

Wende (1979) 25 Cal.3d 436; Anders v. California (1967) 386 U.S. 738.) We

advised defendant that he could file a supplemental brief, and he did not do so.

       We have no certificate of probable cause in this case. (See Penal Code §

1237.5.) We can see no basis for an appellate challenge to either the plea or

sentence. (See Cal. Rules of Court. rule. 8.304 (b).) We have reviewed the entire

record and are satisfied that defendant’s attorney has fully complied with the

responsibilities of counsel, and that no arguable issues exist. (See People v.

Wende, supra, 25 Cal.3d at p. 441.)


                                           2
                                 DISPOSITION

     The judgment is affirmed.

     NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                               RAPHAEL
                                                         J.

We concur:

MILLER
             Acting P. J.

CODRINGTON
                       J.




                                      3